Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No. 1 to the Registration Statement on Form S-1 of Viking Systems, Inc. of our report dated February 24, 2011, relating to our audits of the financial statements, appearing in this Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the caption “Experts” in such Prospectus. Squar, Milner, Peterson, Miranda & Williamson, LLP Newport Beach, California June 27, 2011
